This review is by way of appeal and for that reason the holding of this Court and the discussion contained in its opinion should not be inclusive of matters not passed upon by the trial chancellor. The decree below, I agree, contained an apparent error in holding that the testatrix died intestate as to the fee in her realty because the term "his share" described nothing more than a life estate which could not pass upon the death of the life tenant. The decree made no attempt to construe the provisions dealing with remainders over except to ignore them as being invalid. In my opinion this Court should confine its pronouncement to the error apparent upon the face of the record and should avoid an anticipatory decree. *Page 565